PDR NO. PD-0616-15 LQj^-^
MELVIN LEE SANDERS, III                   §              I/O                  in o/ Jder for the Petitioner to properly prepare and file his motion

for rehearing.

                           PRAYER FOR RELIEF

        Petitioner prays that this Honorable Court will GRANT this

motion and extend the deadline to December 1, 2015, or a reason

able time to prepare and file his PDR

                                            'gjiu^J 0bnnrJM/)lIL
                                   Melvin Lee Sanders    III
                                   #01931978-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.

                          INMATE DECLARATION

        I, Melvin Lee Sanders.Ill, #01931978, being incarcerated in

the TDCJ-CID Coffield unit in Anderson County, Texas.^" declares

that the foregoing is true and correct under the penalty of per
jury.     Executed this day of October 17, 2015. j)       a

                                   Melvin Lee Sanders    III
                                   #01931978-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.


                           PROOF OF MAILING

     I, Melvin Lee Sanders III, #01921978, have placed this motion

for rehearing, into the internal mailing system of the Coffield

unit in Anderson County, Texas, on October 17, 2015.           This is

true and correct under the penalty of perjury.        Executed this day

of October 17, 2015

                                  ^LfVl  \xM f2W
                                   Melvin Lee Sanders    III

                              Page 2 of 3
    #01931978-Coffield
    2661 FM 2054
    Tenn.Colonyy Tx. 75884
    Pro   se.




page 3 of 3